Title: To John Adams from Edmé Jacques Genet, 13 June 1780
From: Genet, Edmé Jacques
To: Adams, John


      
       Monsieur
       a vlles ce 13. juin 1780
      
      Le Sincere interêt que vous m’avés inspiré, joint au désir de prouver une vraie Satisfaction à mr. adenet qui aura l’honeur de vous remettre cette lettre, est le motif pour lequel je prens la liberté de vous l’addresser. M. adenet est depuis longtems de mes amis, et un des plus Zelès de ceux de la cause américaine. Il entend parfaitement la langue anglaise et il écrit très bien en Francois. C’est un homme très estimé dans la bonne Société et à qui S’interessent des gens de la premiere distinction. Il comptera parmi Ses principaux avantages l’honeur d’etre connu de vous, et comme il a quelque loisir, Si vous daignés, Sur ma parole, mettre confiance en lui, et qu’il ait le bonheur de vous être de quelque utilité par le moyen de la connoissance qu’il a des deux langues ce Sera pour lui un nouveau droit a l’Estime qu’il S’est généralement acquise. L’Etat de Sa fortune, Sans être considérable, le rend indépendant et il n’ambitionneroit que l’honeur de vous être de quelque utilité. Permettés qu’il ait quelque fois l’honeur de vous voir. Confiés lui quelques une de vos Pamphlets de Londres, Si vous en avés donc vous Soyés bien aise de faire voir des analyses à des Francois de vos amis; et vous Soiés content du zele et de l’intelligence qu’il y mettra. Je Serai ravi Si en l’introduisant aupres de vous, j’ai le bonheur de vous obliger tous deux. Je le recommande pareillement comme une honête et sûre liaison à mr. Francis Dana et à mr. Taxter.
      J’ai l’honeur d’etre, avec un sincere attachement Monsieur Votre très humble et trés obeissant Serviteur,
      
       Genet
      
     